IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                            NO . 12-0501
                                         444444444444


                 TARA S. BRIGHTON F/K/A SYBIL B. KOSS, PETITIONER,
                                                  v.


                               GREGORY KOSS, RESPONDENT

           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                          PER CURIAM


       Generally, a postjudgment motion is subsumed by a subsequent judgment that grants all of

the relief requested in the motion. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563-64

(Tex. 2005). When subsumed by the subsequent judgment, the motion does not extend the appellate

deadlines after the subsequent judgment. Id. at 562. But when a subsequent judgment does not grant

all requested relief, the motion remains as a viable complaint about the subsequent judgment and

extends the appellate deadlines after that judgment. Id.

       This case involves the latter circumstance—a second judgment that did not grant all the relief

requested in a motion that sought to modify the previous judgment. The court of appeals dismissed

the appeal as untimely, observing that “[n]othing in the record reflects any postjudgment filings were

made to extend the thirty-day deadline for filing the notice of cross-appeal.” ___ S.W.3d ___, ___,
2012 WL 1032791, at *1 (Tex. App.—Dallas 2012) (mem. op.). But the court failed to notice that

appellant timely filed a motion to modify the first judgment and that the trial court’s second

judgment did not grant all the relief requested by that motion. The motion to modify thus operated

to extend the appellate timetable after the second judgment, making the filing of the notice of appeal

timely. Because the court of appeals erred in dismissing the appeal, we reverse its judgment and

remand the case to the court of appeals.

         This appeal arises out of the divorce of Tara S. Brighton f/k/a Sybil B. Koss and Gregory

Koss. Following a jury trial, the trial court signed the divorce decree on October 18, 2010. Thirty

days later, Brighton filed a “Motion to Modify, Correct, or Reform Judgment.”1 Six days after that,

Koss filed his notice of appeal.

         On December 22, 2010, the trial court signed a second judgment, titled “Nunc Pro Tunc

Final Decree of Divorce.”2 Brighton filed an affidavit of indigence on January 13, 2011, and her

notice of appeal on March 7, 2011, seventy-five days after the trial court’s second judgment.

Brighton’s appeal was docketed under the same cause number as the earlier appeal taken by her ex-




         1
            Koss also filed a motion for new trial, but we cannot determine from the record whether it was timely. The
district clerk stamped the document “filed” on November 18, 2010, however, the certificate of service and cover letter
are dated November 11, 2010, twenty-four days after the trial court signed the original decree. The cover letter refers
to the “enclosed” motion for new trial, suggesting that the motion may have been mailed. However, without the
envelope, we cannot determine what day the motion was mailed and whether Koss used the United States Postal Service.
See T EX . R. C IV . P. 5; see also T EX . R. A PP . P. 26.1(a) (extending the appellate timetable when any party files a motion
for new trial).

         2
          W hether the second judgment actually corrected a clerical mistake and was thus properly label nunc pro tunc
is immaterial to our decision because the second judgment was signed while the court retained plenary jurisdiction.

                                                               2
husband, Koss.3 Meanwhile, the court reporter contested Brighton’s affidavit of indigence, and the

trial court, after a hearing, sustained the contest. Brighton then filed a second notice of appeal. In

her second notice, Brighton complained the trial court erred by sustaining the reporter’s contest

because the contest and the hearing were untimely. See TEX . R. APP . P. 20.1.

         The court of appeals initially docketed Brighton’s second notice of appeal as a separate cause

but subsequently consolidated it with the earlier appeals. In its consolidation order, the court stated

that it would treat Brighton’s notice of appeal of the court reporter’s contest “as a motion to review

the trial court’s order sustaining the objection to [Brighton’s] affidavit of indigence.” Sometime

after that, the court dismissed Brighton’s appeal as untimely, while leaving Koss’s appeal pending.

___ S.W.3d ___.

         Brighton appealed the order dismissing her appeal, and we requested briefs on the merits.

We subsequently abated the appeal as premature because of questions concerning the finality of the

dismissal order. See TEX . R. APP . P. 27.2 (regarding premature filings). We asked the court of

appeals for clarification, and the court obliged by severing Brighton’s appeal from Koss’s, thereby

making its order dismissing Brighton’s appeal a final judgment. See TEX . R. APP . P. 53.1 (requiring

a final judgment as predicate for a petition for review in the Supreme Court). We thereupon

reinstated Brighton’s appeal to consider whether the court of appeals erred in dismissing her appeal

to that court as untimely.



         3
          Koss’s appeal in the court of appeals is styled, In the Interest of D.T.K., a minor child. The court of appeals
has abated that appeal pending our determination in this cause.

                                                           3
        Generally, a party must perfect its appeal by filing written notice in the trial court within thirty

days after the judgment is signed. TEX . R. APP . P. 25.1, 26.1(a). That deadline is extended to ninety

days by the filing of certain postjudgment motions, such as a motion for new trial or a motion to

modify the judgment, during that initial thirty-day window. TEX . R. APP . P. 26.1(a)(1)-(2). When a

party prematurely files a notice of appeal, our procedural rules treat the premature notice as filed

subsequent to the order or judgment to which it applies. TEX . R. APP . P. 27.2; see also TEX . R. CIV .

P. 306c (treating prematurely filed motions for new trial as filed subsequent to the signing of the

judgment). Similarly, when a motion for new trial or motion to modify is filed before the final

judgment is signed, we do not require the party to refile the complaint after the formal judgment to

extend the appellate deadlines. See Ryland Enter., Inc. v. Weatherspoon, 355 S.W.3d 664, 666 (Tex.

2011) (per curiam) (citing Gomez v. Tex. Dep’t of Criminal Justice, Inst’l Div., 896 S.W.2d 176, 176-

77 (Tex. 1995) (per curiam)) (treating motion for judgment notwithstanding the verdict as a

prematurely filed motion to modify or motion for new trial). And when a court replaces an existing

judgment during plenary power, but the new judgment fails to correct an error asserted in a previously

filed postjudgment motion, the movant is not required to refile the motion to preserve the error,

Fredonia State Bank v. General American Life Insurance Co., 881 S.W.2d 279, 282 (Tex. 1994), or

to extend the appellate deadlines, Wilkins, 160 S.W.3d at 562.

        The second judgment, signed on December 22, 2010, restarted the appellate timetable. See

TEX . R. CIV . P. 329b(h) (providing that the appellate timetable restarts when a trial court modifies the

judgment in any respect); Check v. Mitchell, 758 S.W.2d 755, 756 (Tex. 1998) (per curiam) (holding

                                                     4
that any modification, even if immaterial or insubstantial, restarts the appellate timetable). The

parties, however, disagree whether Brighton’s previously filed motion to modify extended the

appellate timetable after the second judgment. Koss argues that it did not because the second

judgment granted Brighton all the relief she requested in the motion to modify. We disagree.

         Brighton’s motion to modify requested the trial court (1) to correct the original decree to

identify the properties against which the equitable lien attaches; (2) to reform the decree to include

repayment terms of the economic contribution award; and (3) to order Koss to sign a lien note and/or

deed of trust to secure the equitable lien. The second judgment amended the first to include the

properties against which the equitable lien was to attach but did not mention Brighton’s motion or

otherwise address its complaints. Because the second judgment did not correct all of the errors or

omissions asserted in Brighton’s previous motion to modify, the motion operated to extend the

appellate timetable applicable to the second judgment. See Lane Bank Equip. Co. v. Smith S. Equip.,

Inc., 10 S.W.3d 308, 314 (Tex. 2000) (“[A] timely filed postjudgment motion that seeks a substantive

change in an existing judgment qualifies as a motion to modify under Rule 329b(g), thus extending

. . . the appellate timetable.”).

        Under the extended timetable, Brighton’s notice of appeal was timely, and the court of appeals

erred by dismissing her appeal. See Wilkins, 160 S.W.3d at 562. Therefore, pursuant to Texas Rule

of Appellate Procedure 59.1, we reverse the court of appeals’ judgment without hearing oral argument

and remand the cause to that court along with Brighton’s request for review of the trial court’s order

sustaining the contest to her affidavit of indigence.

                                                  5
Opinion Delivered: August 23, 2013




                                     6